          Case 1:18-cv-10340-DJC Document 79 Filed 04/01/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                      )
CENTRO PRESENTE, et al.,                              )
                                                      )
                       Plaintiffs,                        No. 1:18-cv-10340-DJC
                                                      )
v.                                                    )
                                                      )
DONALD J. TRUMP, et al.,                              )
                                                      )
                       Defendants.                    )


      PLAINTIFFS’ UNOPPOSED MOTION FOR LEAVE TO FILE REPLY
      MEMORANDUM IN FURTHER SUPPORT OF PLAINTIFFS’ MOTION
     TO COMPEL RESPONSES TO WHITE HOUSE DISCOVERY REQUESTS


       Plaintiffs, through their undersigned counsel, respectfully move for leave to file a brief,

ten-page reply in further support of Plaintiffs’ Motion to Compel Responses to White House

Discovery Requests, ECF 74 (the “Motion”) pursuant to L.R. 7.1(b)(3). Plaintiffs’ proposed

reply memorandum is attached to this motion as Exhibit A. Defendants have assented to

Plaintiffs’ request for leave to submit a reply memorandum.

       Plaintiffs’ proposed reply will address Defendants’ arguments and omissions in their

Opposition to Plaintiffs’ Motion to Compel Discovery from the White House, ECF 77 (the

“Opposition”). The Opposition raises constitutional issues. Plaintiffs seek to demonstrate that

Defendants are not correct about the legal framework for evaluating claims of executive

privilege and burden where discovery requests are directed towards the President and his agents

in the White House. Plaintiffs believe that their reply memorandum will be of assistance to the

Court. It is limited to ten pages.
         Case 1:18-cv-10340-DJC Document 79 Filed 04/01/19 Page 2 of 3



       For the reasons set forth above, Plaintiffs respectfully request that the Court grant

Plaintiffs’ unopposed request for leave to file the reply memorandum attached as Exhibit A.


Respectfully submitted,

CENTRO PRESENTE, et al.

/s/ Allison S. Ercolano
Oren Sellstrom (BBO# 569045)                          Eric J. Marandett (BBO# 561730)
Oren Nimni (BBO #691821)                              Carlos J. Perez-Albuerne (BBO# 640446)
Iván Espinoza-Madrigal (Admitted Pro Hac Vice)        Kevin P. O’Keefe (BBO# 697101)
LAWYERS FOR CIVIL RIGHTS                              Xing-Yin Ni (BBO# 693876)
61 Batterymarch Street, 5th Floor                     Leah R. Milbauer (BBO# 703717)
Boston, Massachusetts 02110                           Margaret J. Burnside (BBO# 698763)
(617) 988-0624                                        Allison S. Ercolano (BBO# 698601)
                                                      Natalia Smychkovich (BBO# 699289)
                                                      CHOATE, HALL & STEWART LLP
Dated: April 1, 2019                                  Two International Place
                                                      Boston, Massachusetts 02110
                                                      (617) 248-5000




                                               -2-
          Case 1:18-cv-10340-DJC Document 79 Filed 04/01/19 Page 3 of 3



                CERTIFICATION PURSUANT TO LOCAL RULE 7.1(A)(2)

       Pursuant to L.R. 7.1(a)(2), I hereby certify that on April 1, 2019, I conferred via email

with counsel for the Defendants, Adam Kirschner, who does not oppose the filing of a reply

memorandum in further support of Plaintiffs’ Motion to Compel Responses to White House

Discovery Requests.

                                                   /s/ Allison S. Ercolano


Dated: April 1, 2019

                                     CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants.


                                                      /s/ Allison S. Ercolano
Dated: April 1, 2019
